Knowlton, J.
The additional evidence introduced at the last trial of these cases does not materially change the aspect that they assumed when they were last before us, which appears in the report in 172 Mass. 867. It still appears that the action of the board of underwriters could not change, and did not purport to change, the contracts between the plaintiff and the defendants. It was merely permissive, intended to give authority to insurance companies to continue insurance on the property while the building remained vacant, on terms that were not *11permitted before. There was no dealing or communication between the plaintiff and the defendants’ agents in regard to it. There was nothing on which to found an estoppel against the defendants, for neither the defendants nor their agents knew that the plaintiff was relying, if it did rely, on the supposed consent of the defendants that the building should remain vacant without affecting the insurance. There was no privity between the plaintiff and the defendants in reference to the action of the board of underwriters, and neither of them was affected by it, except as they were relieved from a rule that previously limited the right of the companies to continue policies on unoccupied buildings without charging an additional premium. The ruling that there was no evidence which would warrant verdicts for the plaintiff was correct. Exceptions overruled.